Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 01/19/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 30-37 and 40-47 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which 

Claims 30-33 and 40-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patel et al., US 2004/0078829 in view of Aerts, US 2006/0059533.
Regarding claim 40, Patel discloses a system for rewinding a media asset, the system comprising: 
a storage device comprising:
a local rewind buffer (figure 1 and 19, paragraph 106-109) ; and 
a local cached forward buffer (figure 1 and 19, paragraph 106-109) and control circuitry (figure 1) configured to: 
generate for display a media asset starting at a first point that is after a start point of the media asset (paragraph 76 and 106-109); 
receive a rewind request to rewind the media asset prior to the first point (paragraph 67, 76 and 106-109); 
in response to the rewind request: 
receive, from a server, a rewind stream comprising video data of the media asset from the start point of the media asset to the first point of the media asset (paragraph 67, 76 and 106-109); 
cache the rewind stream in the local rewind buffer (paragraph 54, 71 and 106-109)
generate for display, from the cached rewind stream, the media asset forward towards the first point (paragraph 67-68 and 106-109);
after the generating for display, from the cached rewind stream, the media asset forward towards the first point, migrate playback of the media asset to a local cached forward buffer comprising video data of the media asset from the first point forward (paragraph 76 and 106-109); and

Patel is silent about the local rewind and forward buffers are separate.
In an analogous art, Aerts discloses the local rewind and forward buffers are separate (figures 1a and 4, paragraph 27). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify Patel’s system with the teachings of Aerts. The motivation would have been to have separate components for the benefit of easily troubleshoot the receiver when there is a problem.

Claim 30 is rejected on the same grounds as claim 40.

Regarding claim 41, Patel and Aerts disclose the system of claim 40, wherein the control circuitry is further configured to cache the rewind stream by filling the local rewind buffer with the rewind stream in reverse order bitwise manner (Patel paragraph 42, 54, 67, 71, 75-78 and 106-109).

Claim 31 is rejected on the same grounds as claim 41.

Regarding claim 42, Patel and Aerts disclose the system of claim 40, wherein the control circuitry is further configured to generate for display the media asset starting at the first point by generating for display, from a real-time video stream, the media asset (Patel paragraph 42, 54, 67, 71, 75-78 and 106-109).

Claim 32 is rejected on the same grounds as claim 42.



Claim 33 is rejected on the same grounds as claim 43.

Claims 34-36 and 44-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patel in view of Aerts in view of Kaminski et al., US 2003/0121055.
Regarding claim 44, Patel and Aerts disclose the system of claim 40, wherein the control circuitry is further configured to generate for display a control bar (Patel figure 12).
Patel and Aerts are silent about displaying a cursor corresponding to a current playback point of the media asset.
In an analogous art, Kaminski discloses generate for display a control bar displaying a cursor corresponding to a current playback point of the media asset (figures 4-12, paragraphs 77+).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Patel and Aerts’ system with the teachings of Kaminski. The motivation would have been to give a graphical indication of the media progress for the benefit of providing quality of service.

Claim 34 is rejected on the same grounds as claim 44.

Regarding claim 45, Patel, Aerts and Kaminski disclose the system of claim 44, wherein the control bar comprises a mark corresponding to the first point (Patel figure 12; Kaminski figures 4-12, paragraphs 77+).

Claim 35 is rejected on the same grounds as claim 45.



Claim 36 is rejected on the same grounds as claim 46.

Claims 37 and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patel in view of Aerts in view of Kaminski as applied to claim 46 above, and further in view of Sull et al., US 2004/0128317.
Regarding claim 47, Patel, Aerts and Kaminski disclose the system of claim 46.
Patel, Aerts and Kaminski are silent about the control circuitry is further configured to generate for display a preview image, the preview image being an image of the media asset at the playback point of the cursor.
In an analogous art, Sull discloses to generate for display a preview image, the preview image being an image of the media asset at the playback point of the cursor (figure 2b, paragraph 144).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Patel, Aerts and Kaminski’s system with the teachings of Sull. The motivation would have been to give a graphical representation of the scene in media for the benefit of providing quality of service.

Claim 37 is rejected on the same grounds as claim 47.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCHTA I MONTOYA whose telephone number is (571)270-1192.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OSCHTA I. MONTOYA
Examiner
Art Unit 2421


OM



						Oschta Montoya
						Patent Examiner
						Art Unit 2421 



/OSCHTA I MONTOYA/Primary Examiner, Art Unit 2421